Citation Nr: 1722621	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-14 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for anal fissure, status post left lateral internal sphincterectomy.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
   ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO denied the Veteran's claims for service connection for left and right wrist disorders, pseudofolliculitis barbae, lumbar strain, cervical strain, and a right foot injury, and granted service connection for anal fissure, status post left lateral internal sphincterotomy, and assigned a noncompensable evaluation, effective from May 14, 2009.  

During the pendency of the appeal, in an October 2013 rating decision, the RO increased the disability evaluation for service-connected anal fissure, status post left lateral internal sphincterotomy from noncompensable to 10 percent, effective from the date of service connection.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In the October 2013 rating decision, the RO also granted service connection for cervical strain and right ankle sprain, assigning 30 percent and 10 percent ratings, respectively, effective from May 14, 2009.  Likewise, in December 2014, the Board granted service connection for pseudofolliculitis barbae.  In a September 2015 rating decision, the Appeals Management Center (AMC) effectuated the Board's December 2014 decision that granted service connection for pseudofolliculitis barbae and assigned a noncompensable evaluation, effective from July 5, 2009.  Since service connection was granted the Veteran's appeals as to those issues have become moot.  In addition, the Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, those matters have been resolved and are not in appellate status.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  

In December 2014, the Board remanded the case for further development.  The case has since been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial evaluation in excess of 10 percent for anal fissure, status post left lateral internal sphincterotomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left wrist disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.

2.  The Veteran's current right wrist disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.

3.  The Veteran's current lumbar spine disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A right wrist disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A lumbar spine disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO satisfied the duty to notify by letters dated in May 2009, July 2009, and September 2009, prior to the initial adjudication of the claims in February 2010.  The duty to assist the Veteran has also been satisfied in this case.  All identified, relevant, and available post-service medical records, including VA treatment records and private treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The Board notes that the Veteran's complete service treatment records are unavailable.  In August 2009 and September 2009, the RO determined that the Veteran's service treatment records were unavailable for review.  The RO noted that all procedures to obtain the records had been followed, and evidence of written and telephonic efforts to obtain the records was in the file.  The RO determined that further attempts would be futile, as the records were unavailable.  Specifically, the RO noted that it requested the records from the Veteran in May 2009, and he did not respond.  In addition, the RO generated Personnel Information Exchange System (PIES) requests for the Veteran's service treatment records in June 2009 and July 2009, and negative responses were received.  Thereafter, the RO again requested records from the Veteran and the Veteran did not respond.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA lumbar spine examination was afforded in January 2010 and a VA wrist conditions examination was afforded in February 2015.  In addition, a VA medical opinion that addressed the Veteran's claimed low back disorder was obtained in August 2015.  As discussed below, the Board finds that the VA examination and medical opinions, when considered together, are adequate, as they are predicated on a review of the Veteran's medical history, examination of the Veteran, and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

The Board also finds that the AOJ has complied with the Board's December 2014 remand directives.  In accordance with the December 2014 remand directives, the AOJ requested VA treatment records dated from September 2013.  In addition, in the December 2014 remand, the Board directed the AOJ to refer the Veteran's claims file to a VA examiner for a supplemental etiological opinion regarding the Veteran's low back disorder.  Thereafter, in August 2015, a VA addendum opinion was obtained.  Further, in the December 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current left or right wrist disorder.  Thereafter, in February 2015, the Veteran was afforded a VA wrist conditions examination and the examiner provided the requested opinions.  Therefore, the Board finds that the AOJ has also complied with the December 2014 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).
For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral wrist or lumbar spine disorder.

Wrists

Throughout the appeal, the Veteran contended that he injured his left and right wrists while performing as a touring member of Tops in Blue, an Air Force entertainment group, for six months.  He related that he was a vocalist and dancer and that he performed rigorous dance routines, including dropping to the stage floor in a seated position from a standing position while landing on his hands, and maneuvering the weight of his body on his hands and wrists.  He stated that he did not report any of his injuries due to a fear of being sent home; however, he noted that he was treated for right wrist pain at the base hospital when he returned to his duty station at Edwards Air Force Base in California, following his tour.  He indicated that he had more pain in his right wrist, which was his dominant hand, and that he had grown accustomed to the lesser left wrist pain at that time.  He stated that he significantly less range of motion in his wrists since the injury in service. See, e.g., May 2009 claim, August 2009 statement, February 2011 statement, June 2012 statement, February 2013 VA treatment note, January 2014 hearing testimony, March 2014 statement, February 2015 VA wrist conditions examination report.

The Veteran's available service treatment records are negative for any complaints, treatment, or diagnosis of a bilateral wrist disorder.  The only record of a complaint consistent with the Veteran's reports that is associated with the available service treatment records is dated in February 1987.  In that note, the Veteran complained of right hand pain.  He reported that he had recently returned from a tour with the Tops in Blue and he performed routines which required constant pressure on the palm of his hand.  An examination revealed moderate tenderness to palpation of the right hand.  There was no bruising or edema from the wrist to the digits.  The diagnosis was possible tendonitis.  There are no subsequent treatment notes related to any further complaints, treatment, or diagnoses pertaining to either wrist or hand.  

In a December 2010 private medical opinion, a private physician reported that the Veteran had right hand pain beginning in 1987 while performing in an Air Force entertainment group.  He noted that the Veteran had more subsequent wrist pain while he continued to perform and, as a result, he now had limited wrist extension due to pain.

A February 2012 primary care outpatient initial evaluation note from Fort Dix Community Based Outpatient Clinic (CBOC) included an assessment of degenerative joint disease of the wrists.  

In a June 2014 VA physical medicine rehabilitation diagnostic study report, the Veteran reported he had neck and bilateral hand pain for 30 years.  An examination showed bilateral hand pain with active wrist extension, positive Phalen's and carpal compression in both hands, and decreased sensation of the bilateral hands in both the dorsum and palmar regions.  Nerve conduction studies and needle electromyography (EMG) were performed on both upper extremities and revealed normal findings.  The physician noted that there was no electrophysiological evidence of any upper extremity neuropathy, brachial plexopathy, or right cervical radiculopathy.

During a February 2015 VA wrist conditions examination, the Veteran reported that he injured his wrists performing repetitive dance maneuvers in which he dropped to his hands from a standing position while performing in a dance tour.  The examiner noted that, although the Veteran's primary care physician reported bilateral degenerative joint disease of the wrists, she was unable to verify degenerative joint disease because there were no x-ray findings to support the previous diagnosis.  X-rays obtained in February 2015 showed no fractures or other abnormalities in either wrist, and soft tissues were unremarkable.  The examiner noted that degenerative joint disease or osteoarthritis was not reported.  She diagnosed the Veteran with chronic left and right wrist sprains.  She opined that the Veteran's current bilateral wrist condition was less likely than not related to his military service.  She noted that, although the Veteran reported a bilateral wrist injury in 1986, his records were silent for any ongoing, chronic wrist problem requiring treatment during service.  In addition, she opined that the Veteran's current wrist disorder was not proximal to his military service, which occurred more than 20 years ago.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims for a bilateral wrist disorder. 

As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other wrist disorder.  While the Veteran did complain of right hand pain in February 1987, there were no subsequent complaints, treatment, or diagnoses pertaining to either wrist.  

In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  The evidence does not show that the Veteran had chronic arthritis of the wrists or any other wrist disorder at the time he separated from service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had such disorders within the first year after his separation from service.  Therefore, chronicity is not established in service or within a year of separation. 

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology. 38 C.F.R. § 3.303 (b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous left and right wrist pain since service.  The Veteran is competent to report observable symptoms, such as knee and low back pain since his military service.  Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159 (a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
In addition to the lack of evidence showing that a left or right wrist disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

In fact, the February 2015 VA examiner opined that the Veteran's current left and right wrist sprains were not due to his military service.  In rendering the opinion, she explained that the latest x-rays did not demonstrate arthritis.  The examiner also reported that the Veteran's service treatment records did not document chronic, ongoing treatment for left or right wrist sprains or other wrist disorders. 

The February 2015 VA examiner reviewed the claims file, including the available service treatment records, considered the Veteran's lay statements, and provided a rationale for the opinion provided.  The February 2015 VA opinion is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds the opinion to have significant probative value. 

The Board also acknowledges the Veteran's own statements relating his current bilateral wrist disorders to his military service and the December 2010 private medical opinion.  However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the February 2015 VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  In addition, the December 2010 private physician's opinion is of less probative value than the opinion of the February 2015 VA examiner.  The VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on her medical training, knowledge, and expertise. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a left or right wrist disorder.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for a left or right wrist disorder.
Low Back

Throughout the course of the appeal, the Veteran contended that he injured his low back during an automobile accident on the Autobahn while he was stationed at Hahn Air Base in Germany in July 1988.  He stated that he was taken via ambulance to the Wiesbaden Military Hospital with neck and back injuries.  He related that since the accident, he lost flexibility and mobility in his back. See, e.g., May 2009 claim, August 2009 statement, February 2011 statement, June 2012 statement, May 2013 VA treatment note, January 2014 hearing testimony, March 2014 statement.

The Veteran's available service treatment records include one record of a complaint consistent with the Veteran's reports.  In a July 1988 emergency care and treatment note, the examining medical provider noted that the Veteran had arrived to the emergency room via German ambulancewith complaints of head, neck, and back pain following a motor vehicle accident.  The Veteran reported that he was driving a car that was involved in a motor vehicle accident on the Autobahn.  He indicated that he had pain in his neck and left shoulder.  An examination revealed no acute distress.  He had mild cervical paravertebral spasms and tenderness, good strength and range of motion of his arms and shoulders, and his clavicles were okay.  X-rays revealed a normal cervical spine.  The diagnosis was cervical sprain.  There are no subsequent treatment notes related to any further complaints, treatment, or diagnoses pertaining to the low back.  

During a January 2010 VA lumbar spine examination, the Veteran complained of severe, constant low back pain.  The examiner diagnosed the Veteran with mild to moderately active lumbar strain with range of motion abnormality.  He stated that he was unable to provide an etiology opinion without resorting to mere speculation due to the fact that he was unable to locate the Veteran's separation examination.

In a December 2010 private medical opinion, a private physician reported that the Veteran had lumbar pain following a car accident while he was stationed in Germany in 1988.  He noted that, since the accident, the Veteran had recurring back pain.  He opined that his low back pain began during service.
In a March 2013 VA primary care telephone contact note, the physician noted that a recent MRI showed mild spondylotic changes of the cervical and lumbar spine with minimal foraminal encroachment or narrowing.  

During a September 2013 VA rheumatology consultation, the Veteran reported that he had intermittent upper back pain and he developed low back pain soon after the car accident in 1989.  He indicated that he had progressive worsening of back pain over the past 20 years.  

In an August 2015 VA medical opinion, the examiner opined that the Veteran's claimed low back disorder was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner stated that everything in the claims file indicated that the Veteran had a mild back injury without any residual effects.  He noted that there was a single reference to a low back injury in an emergency room note dated in July 1988.  He related that the initial triage chief complaint listed complaints of head, neck, and back pain following a motor vehicle accident, and the evaluating medical provider noted that the Veteran had pain in his neck and left shoulder area.  The VA examiner indicated that the emergency room examination revealed a "young man in no severe distress [with] mild cervical paravertebral spasm and tenderness, good strength and [range of motion (ROM)] of arms and shoulders; clavicles OK."  He noted that cervical spine x-rays were normal and that the Veteran was diagnosed with cervical strain.  The VA examiner related that the focus of the history presented by the Veteran to the examining provider in the emergency room and the examination was on the neck, not the low back.  He stated, "If [the] Veteran had significant back pain, one would have expected this to have been mentioned in the Emergency Room medical provider's examination and conclusions[.]"  The examiner further noted that he found no records that the Veteran returned for treatment, which indicated that there was no serious injury to his back.  In addition, he noted that a March 1991 post-deployment physical examination was normal and a back condition was not mentioned.

The August 2015 VA examiner opined that the Veteran had other plausible causes for back pain, including motor vehicle accidents in 1999 and 2013, and massive obesity for over one decade.  He further stated:
Obesity is known to cause a four-fold increase in the risk of back pain.  Under the circumstances, it is not surprising that the Veteran's primary care note of March 2013 mentioned in the 2507 should discuss MRI results and degenerative joint disease and that a rheumatology note should discuss spondylitic changes of the lumbar spine since low back disability-including degenerative joint disease and/or lumbar strain-would most plausibly be consequences of his massive obesity.

The August 2015 VA examiner related that he could conclude, without resort to speculation, that there was no nexus between the Veteran's single episode of an auto accident without evidence of a back problem on emergency evaluation at the time or soon thereafter, and his subsequent complaints of back pain following separation.  He concluded that a much more plausible explanation consistent with expert medical literature was the Veteran's massive obesity.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims for a low back disorder. 

As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other low back disorder.  While the Veteran did complain of low back pain in July 1988, there were no subsequent complaints, treatment, or diagnoses pertaining to the low back.  In addition, the July 1988 emergency room note was focused on complaints related to the cervical spine rather than the lumbar spine.  

In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  The evidence does not show that the Veteran had chronic arthritis of the lumbar spine or any other low back disorder at the time he separated from service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had such disorders within the first year after his separation from service.  Therefore, chronicity is not established in service or within a year of separation. 

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology.  38 C.F.R. § 3.303 (b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous low back pain since service.  The Veteran is competent to report observable symptoms, such as knee and low back pain since his military service. Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159 (a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

In fact, the August 2015 VA examiner opined that the Veteran's current low back disorder was not due to his military service.  In rendering the opinion, he explained that the Veteran's current low back disorder was more likely related to other plausible causes for back pain, including motor vehicle accidents in 1999 and 2013, and massive obesity for over one decade.  The examiner also reported that the Veteran's service treatment records did not document chronic, ongoing treatment for a low back disorder. 

The August 2015 VA examiner reviewed the claims file, including the available service treatment records, the January 2010 VA examination report, and the December 2010 private medical opinion; considered the Veteran's lay statements; and provided a rationale for the opinion provided.  The August 2015 VA opinion is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds the opinion to have significant probative value. 

The Board also acknowledges the Veteran's own statements relating his current low back disorder to his military service and the December 2010 private medical opinion.  However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the August 2015 VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  In addition, the December 2010 private physician's opinion is of less probative value than the opinion of the August 2015 VA examiner.  The VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on her medical training, knowledge, and expertise. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for a low back disorder.


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a low back disorder is denied.


REMAND

In the most recent Supplemental Statement of the Case (SSOC), issued in September 2015, the RO referenced a March 2015 VA gastroenterology note from the VA Medical Center in Philadelphia.  However, this record has not been associated with the Veteran's claims file.  In fact, the most recent VA treatment records were associated with the claims file in January 2015.  Therefore, on remand, updated VA treatment records, to specifically include the March 2015 VA gastroenterology note referenced in the September 2015 SSOC, must be obtained.

In addition, during the January 2014 hearing, the Veteran testified that he had leakage following bowel movements.  He stated that he made sure he did not have a bowel movement before his VA examination in January 2010 because he did not want to deal with the humiliation of leakage during the examination.  He also reported that a VA physician recommended that he wear diapers at his most recent evaluation.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, here, the Veteran has asserted that his condition has worsened, and a more recent examination is required for the purpose of ascertaining the current severity of his service-connected anal fissure disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding and relevant VA treatment records, including from the Philadelphia VA Medical Center.  The request for VA treatment records should specifically include a search for the March 2015 VA gastroenterology note referenced in the September 2015 SSOC. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected anal fissure.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate the frequency of fecal leakage and whether the disability requires the wearing of a pad.  The examiner should also identify any other symptoms or manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.   If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


